PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4431
GARY Z. HAGER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
           Elizabeth V. Hallanan, Senior District Judge.
                            (CR-95-93)

                      Argued: January 24, 2002

                      Decided: April 30, 2002

       Before WILKINSON, Chief Judge, and LUTTIG and
                  MICHAEL, Circuit Judges.



Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Luttig joined. Judge Michael wrote a dissent-
ing opinion.


                            COUNSEL

ARGUED: Edward Henry Weis, First Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Robert Booth
Goodwin, II, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee. ON BRIEF: Mary Lou Newberger, Acting Fed-
eral Public Defender, Charleston, West Virginia, for Appellant.
2                      UNITED STATES v. HAGER
Charles T. Miller, United States Attorney, Charleston, West Virginia,
for Appellee.


                             OPINION

WILKINSON, Chief Judge:

   Defendant Gary Hager contends that the district court erred by not
crediting the time he served on home confinement following his first
violation of supervised release against the maximum prison term that
could be imposed under 18 U.S.C. § 3583(e)(3) for a subsequent vio-
lation of supervised release. We affirm the judgment.

                                  I.

   In November 1995, defendant Gary Hager pleaded guilty to the
possession of an unregistered firearm in violation of 26 U.S.C.
§§ 5841, 5861(d), and 5871. This is a Class D felony. See 18 U.S.C.
§ 3559(a)(4). Hager was sentenced to thirty-three months in prison
and thirty-six months supervised release. Hager began serving his
supervised release term on February 27, 1998. On May 6, 1999,
Hager admitted violating the conditions of his supervised release by,
inter alia, driving while intoxicated. The district court therefore
revoked Hager’s supervised release and, pursuant to 18 U.S.C.
§ 3583(h), sentenced him to six months home confinement and a
reimposed thirty month term of supervised release.

   On January 8, 2001, Hager’s probation officer alleged that Hager
had again violated the conditions of his supervised release. At a May
24, 2001 hearing, the district court found that Hager had been a felon
in possession of a firearm, had been indicted in Kentucky on the fel-
ony charge of Flagrant Non-Support as a result of approximately
$43,000 in past due child support, and had made false statements to
his probation officer regarding payment toward the child support
arrearage, all in violation of his second term of supervised release.
Pursuant to 18 U.S.C. § 3583(e)(3), the court revoked Hager’s super-
vised release and sentenced him to two years in prison, the maximum
available under § 3583(e)(3) for an underlying Class D felony. Hager
                       UNITED STATES v. HAGER                        3
urged the court to credit against the two year prison term the six
months he had spent on home confinement following the violation of
his first term of supervised release. The district court concluded that
such credit was not available for home confinement. Hager appeals.

                                  II.

  Section 3583(e) provides that a court may:

       (3) revoke a term of supervised release, and require the
    defendant to serve in prison all or part of the term of super-
    vised release authorized by statute for the offense that
    resulted in such term of supervised release without credit for
    time previously served on postrelease supervision, if the
    court . . . finds by a preponderance of the evidence that the
    defendant violated a condition of supervised release, except
    that a defendant whose term is revoked under this paragraph
    may not be required to serve more than . . . 2 years in prison
    if such offense is a class C or D felony . . . ; or

       (4) order the defendant to remain at his place of resi-
    dence during nonworking hours and, if the court so directs,
    to have compliance monitored by telephone or electronic
    signaling devices, except that an order under this paragraph
    may be imposed only as an alternative to incarceration.

18 U.S.C. § 3583(e)(3)-(4).

   Hager contends that the six months he spent on home confinement
following the violation of his first term of supervised release must be
credited against the maximum term of imprisonment under
§ 3583(e)(3) for his second violation of supervised release. Hager
asserts, and we assume without deciding, that § 3583(e)(3)’s maxi-
mum prison term limits the total prison time that may be imposed for
multiple violations of supervised release. Hager then argues that,
because § 3583(e)(4) states that home confinement "may be imposed
only as an alternative to incarceration," home confinement is equiva-
lent to prison for the purpose of providing credit against the maxi-
mum allowable term of imprisonment. Hager maintains that the
4                       UNITED STATES v. HAGER
district court therefore erred by imposing a prison sentence in excess
of eighteen months as a result of his second violation of supervised
release, because he had already served six months of home confine-
ment following his first violation of supervised release.

   We disagree. Home confinement is not incarceration. And contrary
to Hager’s assertion, Congress’ choice of the word "alternative" does
not indicate that home confinement and incarceration are equivalents
under the statute. Instead, the word alternative indicates quite the
opposite. The dictionary defines alternative as: "a proposition or situ-
ation offering a choice between two or more things only one of which
may be chosen" or "one of two or more things, courses, or proposi-
tions to be chosen." Merriam-Webster’s Collegiate Dictionary 34
(10th ed. 1999). This makes clear that alternatives are different things.
The word alternative simply does not imply that two things are the
same or equivalent.

   Another definition of alternative further illustrates this point by
explaining that alternative means two things "mutually exclusive so
that if one is chosen the other must be rejected." The Random House
Dictionary of the English Language 61 (2d ed. 1987). If two things
are mutually exclusive, they cannot be the same. Therefore, the plain
meaning of § 3583(e)(4) indicates that Hager’s term of home confine-
ment was not the equivalent of incarceration and that home confine-
ment should not receive credit as incarceration under the statute. The
district court properly recognized this by stating that Hager was
"stretching the point trying to say that a substitute for incarceration
equals incarceration."

   Home confinement in this case is more properly viewed as a condi-
tion of supervised release. Section 3583(d) allows a court to impose
"any condition set forth as a discretionary condition of probation" in
18 U.S.C. § 3563(b)(1)-(10) and (b)(12)-(20) as a condition of super-
vised release. And § 3563(b)(19) allows a court to impose home con-
finement, using language nearly identical to that in § 3583(e)(4),
including the stipulation that home confinement "may be imposed
only as an alternative to incarceration." These provisions indicate that
Congress generally views home confinement as part of a sentence of
probation or supervised release, not as imprisonment. Once home
confinement is recognized as a condition of supervised release,
                       UNITED STATES v. HAGER                          5
§ 3583(e)(3) makes clear that a defendant does not receive credit
against the maximum revocation prison term "for time previously
served on postrelease supervision."

   Hager contends that in this case the district court made his term of
home confinement equivalent to incarceration, not a condition of
supervised release. Hager bases this argument on the fact that, during
the first revocation and reimposition of his supervised release, the
court relied on 18 U.S.C. § 3583(h), which states:

    When a term of supervised release is revoked and the defen-
    dant is required to serve a term of imprisonment that is less
    than the maximum term of imprisonment authorized under
    subsection (e)(3), the court may include a requirement that
    the defendant be placed on a term of supervised release after
    imprisonment. The length of such a term of supervised
    release shall not exceed the term of supervised release
    authorized by statute for the offense that resulted in the orig-
    inal term of supervised release, less any term of imprison-
    ment that was imposed upon revocation of supervised
    release.

In the first revocation proceeding, the district court imposed a six
month term of home confinement and a thirty month term of super-
vised release. Hager asserts that this was actually the reimposition of
his original thirty-six month term of supervised release, less the six
month term of home confinement. Hager argues that unless the dis-
trict court intended home confinement to be equivalent to a prison
term, the court could not have reimposed supervised release under
§ 3583(h). Hager maintains that if home confinement is the equivalent
of a prison term for purposes of § 3583(h), it must also be equivalent
for the purpose of determining the maximum sentence under
§ 3583(e)(3).

   We are unpersuaded. Just because the incidents of home confine-
ment and incarceration may be the same under § 3583(h), it does not
follow that the six months Hager spent on home confinement consti-
tutes imprisonment under § 3583(e)(3). One can argue, of course, that
home confinement can be quite restrictive and that the district court
in this case may even have intended Hager’s home confinement to
6                      UNITED STATES v. HAGER
serve effectively as a prison term. However the district court’s inten-
tion is not the operative fact. Congress either declined to equate the
familiar confines of home with the unfamiliar surroundings of a
prison setting or decided that being required to stay at home, even for
a period of months, is not the same as being required to serve time
in a penal institution. In view of this statutory directive that home
confinement and incarceration are "alternatives," the courts are simply
not permitted to assume an equivalence. We thus decline to hold
home confinement to be equal to incarceration for the purpose of pro-
viding credit against the maximum revocation prison term under
§ 3583(e)(3).

                                 III.

   The dissent makes a generalized argument of "inconsistency"
which we have earlier addressed. The characterization of home con-
finement is of course the province of Congress. What the dissent
never does is come to grips with the terms of what all concede to be
the operative statute. How the dissent can pronounce an action
improper under 18 U.S.C. § 3583(e) without even once addressing the
actual terms of that provision is a mystery. For the foregoing reasons,
we affirm the judgment of the district court.

                                                          AFFIRMED

MICHAEL, Circuit Judge, dissenting:

   The majority says that it was proper for six months of home con-
finement to be considered imprisonment when that interpretation
allowed the district court to order a new term of supervised release
for Gary Hager under 18 U.S.C. § 3583(h). The majority holds, how-
ever, that this same home confinement does not equal imprisonment
for the purpose of allowing Hager to receive six months’ credit
against a two-year prison term imposed under § 3583(e)(3) for his
violation of the new term of supervised release. Because this inconsis-
tent approach results in unfair punishment for Hager, I respectfully
dissent.

  Hager was convicted in 1995 for possession of a sawed-off shot-
gun, a class D felony. He was sentenced to thirty-three months in
                        UNITED STATES v. HAGER                         7
prison to be followed by the maximum term of supervised release for
a class D felony, thirty-six months. Hager did his time in prison, but
he violated conditions of his supervised release about thirteen months
into his term. The district court’s options for dealing with Hager’s
supervised release violation included the following. First, under 18
U.S.C. § 3583(e)(2) the court could have chosen to "modify . . . or
enlarge the conditions" of his supervised release. (The term of
Hager’s supervised release could not have been extended under
§ 3583(e)(2) because he had already received the thirty-six month
maximum.) Second, the court could have revoked Hager’s supervised
release and imposed a term of imprisonment of up to two years under
§ 3583(e)(3). When a defendant is "required to serve a term of impris-
onment" for his supervised release violation, § 3583(h) allows the
imposition of a new term of supervised release to follow the prison
time. The new term of supervised release cannot exceed the term
authorized for the underlying offense, less any prison time imposed
upon revocation of the original term of supervision. See 18 U.S.C.
§ 3583(h).

   The district court chose the second option. The court revoked
Hager’s supervised release and sentenced him to six months of home
confinement "with a total lockdown," except for appointments related
to matters such as supervision or medical needs. In addition, the court
ordered that Hager’s term of home confinement be followed by a
new, thirty-month term of supervised release. This disposition shows
that the district court considered home confinement to be the equiva-
lent of imprisonment; otherwise, the court could not have imposed a
new term of supervised release.

   Hager served the six months of home confinement and then began
serving his new term of supervised release. He stumbled once again,
however, violating conditions of his supervision. This time, the court
sentenced Hager to twenty-four months’ imprisonment, the maximum
prison term available for a violation of supervised release when the
underlying offense is a class D felony. See 18 U.S.C. § 3583(e)(3).
Hager asked the district court to give him credit for the six months
he had served in home confinement for his first supervised release
violation because the court had deemed that confinement to be impris-
onment.* The district court denied the credit, holding on this occasion

 *Hager sought the credit on the ground that prison sentences following
multiple revocations of supervised release should be aggregated in calcu-
8                      UNITED STATES v. HAGER
that home confinement does not equal incarceration. The majority is
wrong, I believe, to affirm the district court.

   The majority holds that for purposes of § 3583(e)(3) — the subsec-
tion under which Hager was sent to prison for two years for violating
his new term of supervised release — home confinement is not incar-
ceration but is "a condition of supervised release." Ante at 4. For that
reason, the majority will not allow the time Hager spent in home con-
finement to be deducted from the prison term he received under
§ 3583(e)(3) for violating conditions of supervision. This is okay,
according to the majority, even though the district court treated the
same home confinement as incarceration on an earlier occasion in
order to assign Hager a new term of supervised release under
§ 3583(h), another subsection of the same statute. The majority
brushes off the inconsistency, stating that "Just because the incidents
of home confinement and incarceration may be the same under
§ 3583(h), it does not follow that the six months Hager spent on home
confinement constitutes imprisonment under § 3583(e)(3)." Ante at 5.

   The majority’s inconsistent approach to whether imprisonment
includes home confinement cannot be justified. First, the majority
violates a fundamental rule of statutory construction: a statutory term
should be given a consistent meaning throughout a statute. Brown v.
Gardner, 513 U.S. 115, 118 (1994). Statutes, in other words, should
be read "as harmonious texts," Leaf Tobacco Exporters Ass’n v.
Block, 749 F.2d 1106, 1115 (4th Cir. 1984), and imprisonment should
therefore mean the same thing throughout § 3583. Second, the majori-
ty’s inconsistent reading of subsections (h) and (e)(3) of § 3583
results in unfair punishment for Hager. He is dealt all of the disadvan-
tages of treating home confinement like imprisonment, but he is
denied any of the benefits. When Hager violated his supervised

lating the total prison time that may be imposed under § 3583(e)(3) in
connection with one underlying offense. Although the majority does not
reach the aggregation question, I agree that aggregation is required. To
hold otherwise "would permit an endless cycle of consecutive terms of
imprisonment and supervised release based on a single underlying
offense, a result that Congress gave no indication whatsoever of intend-
ing." United States v. Merced, 263 F.3d 34, 37 (2d Cir. 2001).
                       UNITED STATES v. HAGER                       9
release the first time, the district court equated home confinement
with imprisonment, which allowed the court to invoke § 3583(h) and
give Hager a new thirty-month term of supervised release following
his six months of home confinement. Again, § 3583(h) was only
available because the district court had revoked supervised release
and imposed a term of imprisonment. If home confinement had sim-
ply been a stricter condition of supervised release, as the majority
holds it is today for purposes of § 3583(e)(3), Hager could not have
received a new term of supervised release under § 3583(h). Nor could
his original term of supervised release have been extended under
§ 3583(e)(2) because he had already been given the maximum super-
vision term for a class D felony. Rather, the six months in home con-
finement would have been credited against his original term of
supervised release. That, of course, did not happen because home
confinement meant imprisonment back when Hager violated his origi-
nal term of supervised release. Later, when Hager was sentenced to
two years in prison for violating his new term of supervised release,
the meaning of home confinement changed: it was no longer the
equivalent of imprisonment. This inconsistent approach, which the
majority endorses, unjustly denies Hager credit against his prison
term.

   In sum, the majority fails to require consistency throughout § 3583
on the question whether imprisonment includes home confinement.
That failure is unfair to Hager, and it is unsound statutory construc-
tion. Because Hager should be allowed six months’ credit against his
prison term, I respectfully dissent.